Title: The American Commissioners to Sartine, 23 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, June 23, 1778: Mr. Joy Castle of Philadelphia informs us that his bark Jane, William Castle master, and her cargo have been seized at Bordeaux on the King’s order as British property. He is an American citizen, abroad because of sickness in the family, and now wants to return home, where he has an estate. His ship was loaded with provisions in Ireland and put in at Bordeaux to reload for the United States. He has taken the oath of allegiance. We believe his statement and ask to have his property restored and his vessel cleared.>
